         Case 3:19-cv-04065-MMC Document 25 Filed 09/12/19 Page 1 of 5




 1 MCGUIREWOODS LLP
     Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
     Suite 1300
 3 San Francisco, CA 94111-3821
 4 Telephone: 415.844.9944
     Facsimile: 415.844.9922
 5
     K. Issac deVyver (pro hac vice)
 6 Karla Johnson (pro hac vice)
     Tower Two-Sixty
 7 260 Forbes Avenue
 8 Suite 1800
   Pittsburgh, PA 15222
 9 Telephone: 412.667.6000
   Facsimile: 412.667.6050
10
     Attorneys for Defendant
11 WELLS FARGO BANK, N.A.
12
13
14                               UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16
   EDUARDO PEÑA, individually and on behalf     CASE NO: 3:19-cv-04065-MMC
17 of all others similarly situated,
                                                JOINT STIPULATION TO SUSPEND
18                 Plaintiff,                   TIME TO RESPOND TO COMPLAINT,
                                                PERMIT AGREED FILING OF
19 vs.                                          AMENDED COMPLAINT, AND AGREED
                                                BRIEFING SCHEDULE
20
     WELLS FARGO BANK, N.A.,                    Complaint Filed: July 16, 2019
21                                              Current Response Date: September 13, 2019
                   Defendant.                   Proposed Amended Complaint Date:
22                                              September 27, 2019
23
24
25
26
27
28
      JOINT STIPULATION TO SUSPEND TIME TO RESPOND TO COMPLAINT, PERMIT AGREED FILING OF
          AMENDED COMPLAINT, AND AGREED BRIEFING SCHEDULE; CASE NO: 3:19-cv-04065-MMC
           Case 3:19-cv-04065-MMC Document 25 Filed 09/12/19 Page 2 of 5




 1            Pursuant to Federal Rule of Civil Procedure 6(b) and 15(a)(2), and Civil Local Rule 6-1(a),

 2 Plaintiff Eduardo Peña (“Plaintiff”) and Defendant Wells Fargo Bank, N.A. (“Defendant”) through
 3 their respective counsel and with the agreement of counsel, respectfully submit the following Joint
 4 Stipulation to Suspend Time to Respond to Complaint, Permit Agreed Filing of Amended
 5 Complaint, and Agreed Briefing Schedule.
 6                                               RECITALS

 7            WHEREAS, on July 16, 2019, Plaintiff filed the Complaint in this action against

 8 Defendant in the Northern District of California, San Francisco Division;
 9            WHEREAS, Defendant was served on or about July 24, 2019;

10            WHEREAS, pursuant to Fed. R. Civ. P. 12, Defendant’s original responsive pleading was

11 due 21 days thereafter, or on or about August 14, 2019;
12            WHEREAS, on August 5, 2019 the Parties filed a joint stipulation to extend Defendant’s

13 time to respond to the complaint until September 13, 2019, which was approved by the Court
14 (D.E. 15).
15            WHEREAS, during meet and confer between counsel on September 11, 2019 as to the

16 deadline to respond to Plaintiff’s Complaint, counsel discussed that Plaintiff intends to file an
17 Amended Complaint adding an additional claim;
18            WHEREAS, in order to avoid further burden and expense on the Parties and this Court, the

19 Parties agree to suspend any requirement to plead or otherwise respond to the current Complaint
20 on September 13, 2019, and agree that Plaintiff will file an Amended Complaint on or before
21 September 27, 2019;
22            WHEREAS, the Parties agree that Defendant’s response to the Amended Complaint would

23 be due within 30 days after the filing of the Amended Complaint;
24            WHEREAS, if Defendant files any motion, Plaintiff and Defendant further agree that

25 Plaintiff may have 21 days thereafter, in order to file any opposition;
26            WHEREAS, Plaintiff and Defendant further agree that Defendant shall have 14 days

27 thereafter, in order to file any reply;
28   ///                                               2
      JOINT STIPULATION TO SUSPEND TIME TO RESPOND TO COMPLAINT, PERMIT AGREED FILING OF
          AMENDED COMPLAINT, AND AGREED BRIEFING SCHEDULE; CASE NO: 3:19-cv-04065-MMC
        Case 3:19-cv-04065-MMC Document 25 Filed 09/12/19 Page 3 of 5




 1          WHEREAS, this Court has set the Initial Case Management Conference for October 18,

 2 2019, with the Case Management Statement due on October 11, 2019 and, accordingly, the
 3 extension of time will not alter the date or any event or deadline already fixed by Court order. No
 4 party will be prejudiced by the amendment to the schedule.
 5                                           STIPULATION

 6          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

 7 Plaintiff and Defendant through their respective undersigned counsel that:
 8          1.     Defendant’s requirement to plead or otherwise respond to the currently pending

 9 Complaint on September 13, 2019 is suspended;
10          2.     Plaintiff shall file an Amended Complaint on or before September 27, 2019;

11          3.     Defendant’s time to plead or otherwise respond to the Amended Complaint shall be

12 thirty (30) days after the filing of the Amended Complaint;
13          4.     Plaintiff’s time to file an opposition to any motion filed by Defendant is twenty one

14 (21) days from the date Defendant files its motion or responsive pleading;
15          5.    Defendant’s time to file any reply in response shall be fourteen (14) days from the

16 filing of such Opposition;
17          6.    This extension will not affect any other deadlines set by the Court in this case; and

18          7.    This stipulation is without prejudice to the rights, claims, arguments, and defenses of

19 all parties.
20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///                                            3
      JOINT STIPULATION TO SUSPEND TIME TO RESPOND TO COMPLAINT, PERMIT AGREED FILING OF
          AMENDED COMPLAINT, AND AGREED BRIEFING SCHEDULE; CASE NO: 3:19-cv-04065-MMC
       Case 3:19-cv-04065-MMC Document 25 Filed 09/12/19 Page 4 of 5




 1 IT IS SO STIPULATED.
 2
 3 DATED: September 12, 2019            MCGUIREWOODS LLP

 4
 5                                      By: /s/ Jamie D. Wells
                                            Jamie D. Wells
 6                                          Attorneys for Defendant
 7                                          WELLS FARGO BANK, N.A.

 8
     DATED: September 12, 2019             OUTTEN & GOLDEN LLP
 9
10
11                                         By: /s/ Jahan C. Sagafi
                                               Jahan C. Sagafi
12                                             Attorneys for Plaintiff
                                               EDUARDO PEÑA
13
14
           IT IS SO ORDERED
15
16 DATED:________________
17                                                __________________________________
                                                  Honorable Maxine M. Chesney
18                                                United States Senior District Judge
19
20
21
22
23
24
25
26
27
28                                            4
      JOINT STIPULATION TO SUSPEND TIME TO RESPOND TO COMPLAINT, PERMIT AGREED FILING OF
          AMENDED COMPLAINT, AND AGREED BRIEFING SCHEDULE; CASE NO: 3:19-cv-04065-MMC
      Case 3:19-cv-04065-MMC Document 25 Filed 09/12/19 Page 5 of 5




1                                           ATTESTATION

2          In compliance with Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that I

3 have obtained the concurrence in the filing of this document from all signatories.
4 September 12, 2019                             /s/ Jamie D. Wells
                                                 Jamie D. Wells
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                   5
     JOINT STIPULATION TO SUSPEND TIME TO RESPOND TO COMPLAINT, PERMIT AGREED FILING OF
         AMENDED COMPLAINT, AND AGREED BRIEFING SCHEDULE; CASE NO: 3:19-cv-04065-MMC
